United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bergenfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0881
Issued: November 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 19, 2018 appellant, through counsel, filed a timely appeal from a February 13,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish left thumb arthritis
and de Quervain’s tenosynovitis causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 17, 2016 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he had developed left thumb and hand arthritis and
de Quervain’s syndrome due to carrying mail in his left hand for almost 30 years. He noted that
he first became aware of his claimed conditions on June 1, 2014 and first realized their relation to
his federal employment on September 12, 2016. Appellant did not stop work.
By development letter dated December 14, 2016, OWCP requested that appellant provide
additional factual and medical evidence in support of his claim. More specifically, it requested a
medical report from his physician which set forth an opinion, supported by a medical explanation
as to how work activities in his federal employment caused, contributed to, or aggravated his
medical conditions. OWCP afforded him 30 days for a response.
Appellant provided a narrative statement and explained that as a letter carrier, he needed
to carry envelopes in his left hand while delivering the mail. He described gripping a pile of
envelopes in his left hand throughout his workday. Appellant alleged that he developed pain and
weakness in his left hand as a result of this work activity and that he was diagnosed with arthritis
and de Quervain’s syndrome.
On March 20, 2015 Dr. Jen F. Lee, a Board-certified orthopedic surgeon, performed a left
thumb carpometacarpal (CMC) joint arthroplasty, transfer of the flexor carpi radialis tendon,
de Quervain tendon release, and tenosynovectomy of the extensor tendon.
By decision dated February 3, 2017, OWCP accepted that the claimed employment factors
occurred as alleged, but denied appellant’s occupational disease claim finding that he had not
submitted medical evidence establishing causal relationship between his diagnosed conditions and
the accepted factors of his federal employment.
Counsel requested an oral hearing before an OWCP hearing representative on
February 10, 2017.
Appellant testified at the July 26, 2017 hearing and described his employment duties. He
alleged that to case mail he was required to hold between four and six inches of mail in his left
hand at all times. Appellant noted this stretched his hand and required him to use pressure to hold
the mail while placing it in the appropriate case. He then sorted the mail held in his left hand with
his right. Appellant performed this duty for three hours a day. He also noted that to deliver the
mail, hand bundles were required to be between four and six inches and he was also required to
hold between four and six inches of magazines with his left arm.
In a report dated March 22, 2017, Dr. David Weiss, an osteopath Board-certified in
orthopedic surgery, noted appellant’s diagnosed conditions of left thumb CMC joint arthritis and
de Quervain’s tendinitis in his left extensor tendon. On physical examination he found no thenar
2

or hypothenar atrophy, normal fist presentation, and no carpal instability on the left. Dr. Weiss
diagnosed cumulative and repetitive trauma disorder, aggravation of age-related CMC joint
arthropathy to the left thumb, and de Quervain’s tenosynovitis of the left thumb with resulting
surgeries. He opined that the cumulative and repetitive occupational trauma sustained by appellant
was the competent producing factor for his diagnosed conditions.
By decision dated August 31, 2017, OWCP’s hearing representative affirmed the denial of
appellant’s occupational disease claim, finding that Dr. Weiss’ report did not provide medical
rationale supporting his opinion that appellant’s diagnosed conditions were the result of his
employment duties. He noted that Dr. Weiss made general reference to work tasks, but did not
explain how specific work factors caused or aggravated the diagnosed conditions.
On November 17, 2017 appellant, through counsel, requested reconsideration of the
August 31, 2017 decision and submitted a report from Dr. Weiss dated November 6, 2017.
Dr. Weiss diagnosed osteoarthritis and degenerative joint disease of the left thumb CMC joint. He
reported that osteoarthritis was believed to be caused by a mechanical stress on a joint and low
grade inflammatory process. Dr. Weiss noted that osteoarthritis was characterized by worn
cartilage and was a degenerative “wear and tear” process. He opined that it was reasonable to
assume the more wear and tear on a joint, the greater the risk of osteoarthritis. Dr. Weiss explained
that trauma and overuse could cause rapid development of osteoarthritis and that activities and
jobs that placed high stress on the thumb joint were a noted risk factor for osteoarthritis at the base
of the thumb. He noted that repetitive activities such as pinching and grasping could wear out the
joint and cause an increase in inflammation leading to osteoarthritis. Dr. Weiss concluded that
appellant experienced work-related injuries to his left thumb due to his work duties of casing mail
with repetitive pinching and grasping.
By decision dated February 13, 2018, OWCP denied modification of its prior decision,
finding that appellant had not provided rationalized medical opinion evidence sufficient to
establish that the accepted factors of his federal employment caused or aggravated his diagnosed
medical conditions. It therefore denied his claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period, that
an injury was sustained in the performance of duty as alleged, and that any disability or specific
condition for which compensation is claimed is causally related to the employment injury.4 These
are the essential elements of every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.5
3

Id.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

K.B., Docket No. 17-1997 (issued July 27, 2018).

3

OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit the
following: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the employment factors identified by the claimant were the
proximate cause of the condition for which compensation is claimed or, stated differently, medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition was
caused or aggravated by the employment is not sufficient to establish causal relation.7 A medical
report is of limited probative value on a given medical question if it is unsupported by medical
rationale.8 Medical rationale includes a physician’s rationalized opinion on the issue of whether
these is a causal relationship between the claimant’s diagnosed condition and the implicated
employment activity. The opinion of the physician must be based on a complete factual and
medical background of the claim, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and specific employment activity or factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that left thumb
arthritis and de Quervain’s tenosynovitis are causally related to the accepted factors of his federal
employment.
In support of his claim, appellant provided reports from Dr. Weiss. In his March 22, 2017
report, Dr. Weiss attributed appellant’s diagnosed left thumb conditions to the cumulative and
repetitive occupational trauma sustained by appellant. In this report he failed to identify the
specific employment activities that he felt caused or contributed to appellant’s diagnosed
conditions. Dr. Weiss also failed to provide a medically sound explanation of how the specific
employment factors, physiologically, caused appellant’s conditions.10 As such this report is
insufficient to establish appellant’s claim.

6

20 C.F.R. § 10.5(q).

7

Lourdes Harris, 45 ECAB 545, 547 (1994).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

10

W.S., Docket No. 17-1769 (issued July 26, 2018).

4

In his November 6, 2017 report, Dr. Weiss noted that repetitive activities such as pinching
and grasping could wear out the joint and cause an increase in inflammation leading to
osteoarthritis. He concluded that appellant experienced work-related injuries to his left thumb due
to his work duties of casing mail with repetitive pinching and grasping. Dr. Weiss further noted
that osteoarthritis was believed to be caused by a mechanical stress on a joint and low grade
inflammatory process and opined that it was reasonable to assume the more wear and tear on a
joint, the greater the risk of osteoarthritis. His opinions in this report are speculative as he generally
noted that repetitive activities “could” cause inflammation and that it was reasonable to “assume”
that repetitive activities would result in a greater risk of osteoarthritis. The opinion of a physician
supporting causal relationship must not be speculative or equivocal.11 Dr. Weiss’ statement on
causation also failed to provide a sufficient explanation as to the mechanism of injury pertaining
to this occupational disease claim as alleged by appellant, namely, how specific duties of a letter
carrier would cause and or aggravate the osteoarthritis in appellant’s left thumb CMC joint as
opposed to the natural progression of the preexisting conditions.12 As he failed to provide a
medically-sound explanation of how the specific employment factors, in particular
physiologically, caused or aggravated appellant’s left hand conditions, this report is also
insufficient to establish appellant’s claim.13
Appellant also submitted a report from Dr. Lee, which related that he had undergone a left
thumb carpometacarpal joint arthroplasty, transfer of the flexor carpi radialis tendon, de Quervain
tendon release, and tenosynovectomy of the extensor tendon on March 20, 2015. However, this
report from Dr. Lee lacks probative value. The Board has explained that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of no probative value
on the issue of causal relationship.14
As appellant has not submitted rationalized medical opinion evidence sufficient to establish
causal relationship, he has not met his burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

K.R., Docket No. 18-0711 (issued September 6, 2018); see also D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley,
55 ECAB 206 (2004).
12

Id.

13

Id.

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

Id.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left thumb
arthritis and de Quervain’s tenosynovitis causally related to the accepted factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the February 13, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

